By the Court.

Benning, J.
delivering the opinion.
Josiah Goggins, as the administrator of William Dryden, brought divers suits in a Justice’s Court, against John Rodahan, and two others. On the back of each summons, was this acknowledgment: “We acknowledge due and legal service on the within summons. This 29th Sept. 1857.”
(Signed,) “JOHN RODAHAN,
A. J. BERTRAM,
J. M. HANLY.”
Rodahan, after having carried the. cases to the appeal, moved to dismiss them all, except one, on which a verdict on the appeal had been taken, the ground of his motion being, that “the defendants had never been served with a copy of the summonses, and had not waived a copy.” The Jus-, tice’s Court overruled this motion, and the case was taken, by certiorari to the Superior Court, and that Court dismissed the certiorari, and affirmed the judgment of the Justice’s Court.
Was this decision of that Court right ? We think so.
The acknowledgment is, of “ due and legal service on the” “ summons.” This imports, that whatever was necessary to make due and legal service of the summons, had been done; it imports, therefore, that a copy had been delivered to the defendants, if the delivery of a copy to them, was a thing necessary to due and legal service.
Judgment affirmed.